The opinion of the Court was drawn up and delivered at the April term following, in York, by
Weston C. J.
— The sale of the stock, by Daniel Morrill, deceased, to the defendant, was made upon a valuable consideration ; and was good between the parties. If it might have been defeated by the creditors of the deceased; until they interposed, the defendant had a lawful right to sell and dispose of it, in the lifetime of the elder Morrill. This having been done, it does not appear, that the defendant has, since his death, interfered with any personal property, which belonged to him at the time of his decease; and unless he is proved to have done so, he cannot be charged as executor do son tort. The doctrine has never been carried so far, as to unravel transactions in regard to property of this description, which had been lawfully sold and disposed of, before the decease of the supposed testator. The creditors should have looked up the property at an earlier period.
In our opinion, the jury were properly instructed by the Judge who presided at the trial.

Judgment on the verdict.